DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 01/28/2021.
Allowable Subject Matter
Claims 1-11 and 13-21 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a display device comprising a bending area and a crack detection circuit portion disposed between a display area and a pad portion, a first crack detection line being configured to detect a crack in the bending area and comprising a first curved portion disposed in the bending area and adjacent to a first edge of the substrate extending in a first direction; a second crack detection line being configured to detect a crack  k           in the peripheral area around the display area and comprising a second curved portion disposed in the peripheral area except for the bending area and adjacent to a second edge of the substrate extending in a second direction crossing the first direction, wherein, in the first direction, the display area is disposed between the second curved portion and the bending area in combinations with other claim limitations as required by claim 1.
The dependent claims 2-11 and 13-21 are allowable by virtue of the dependence upon the independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891